Citation Nr: 1821081	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral pes planus.

2.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017; a transcript of the hearing is of record.

At his Board hearing, the Veteran testified that he was no longer able to work due to his service-connected pes planus.  This statement raises a derivative claim of entitlement to a TDIU.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU entitlement because it is part and parcel of the claim for increased compensation, so not a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The Board notes that the Veteran previously initiated an independent claim for entitlement to a TDIU which was denied in a March 2015 rating decision that he did not appeal; however, as he also raised the issue as a derivative claim in connection with his current claim for an increased rating for pes planus, the issue is properly before the Board.


FINDINGS OF FACT

1.  At the July 2017 videoconference hearing, prior to the promulgation of a decision on the issue, the Veteran requested to withdraw the appeal for entitlement to service connection an acquired psychiatric disorder, to include as secondary to bilateral pes planus.

2.  Resolving all reasonable doubt in favor of the Veteran, the level of disability and functional loss associated with his service-connected pes planus most nearly approximates that contemplated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

3.  The preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral pes planus are met.  38 U.S.C. § 7105(b)(2) (2012), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a disability evaluation of 50 percent for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.59, 4.71a, Diagnostic Code (DC) 5276; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at the July 2017 hearing, after discussion with his representative, the Veteran advised the undersigned that he withdrew his claim for an acquired psychiatric disorder, to include as secondary to bilateral pes planus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the psychiatric disability issue, and it is dismissed.

II.  Increased Rating for Pes Planus

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's pes planus disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code (DC) 5276 provides for a 30 percent rating for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

In relevant part, the Veteran's disability is rated as 30 percent disabling under DC 5276 from July 20, 2009.  The Veteran would be entitled to a 50 percent evaluation if the evidence more closely approximates that he had pronounced bilateral acquired flatfoot, which requires symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances. The Board finds, as is discussed in further detail below, that although the medical evidence is against a finding that the Veteran's pes planus disability meets the above schedular criteria, his additional functional loss due to the disability warrants a rating of 50 percent for the period on appeal in accordance with DeLuca.

A March 2012 VA examination report indicated that the Veteran experienced extreme tenderness of the plantar surfaces of both feet, and that the tenderness was not improved by orthopedic shoes or appliances.  However, the report also indicated that he did not have marked deformity of the foot (pronation, abduction, etc.); he did not have marked pronation of the foot; he did not have "inward" bowing of the Achilles tendon; and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner also reported that the Veteran claimed he could not walk more than ten feet and consistently used a wheelchair or cane to assist in locomotion.  The examiner opined that the disability did not interfere with his ability to work. 

A March 2015 examination report indicated that the Veteran did not experience extreme tenderness of the plantar surfaces of one or both feet; he did not have marked deformity of one or both feet (pronation, abduction, etc.); he did not have marked pronation of the foot; he did not have "inward" bowing of the Achilles tendon; and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted that the Veteran used arch supports and orthotics without relief and that he consistently used a wheelchair, cane, or walker for assistance with locomotion.  The examiner further noted that there was pain on physical examination contributing to functional loss in both feet, including: pain on movement; pain on weight-bearing; pain on non-weight-bearing; disturbance of locomotion; interference with standing; and lack of endurance.  

The record indicates that the Veteran has had some of the symptoms noted in the rating criteria for a 50 percent rating, but at no time has he exhibited all of the required criteria.  The rating requires all, not just some, of the symptoms to be met.  These criteria are conjunctive and all listed elements must be met to warrant an increased rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  For instance, in the Veteran's case, he has not had marked pronation, marked inward displacement, or severe spasms.  

However, in evaluating the Veteran's disability, the Board has also considered, along with the schedular criteria, the Veteran's functional limitations associated with his pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  See DeLuca; 38 C.F.R. §§ 4.3, 4.7, 4.71a.  

In addition to the opinion given by the March 2015 examiner, the additional lay and medical evidence of record also indicates that the Veteran has substantial functional loss associated with his pes planus disability.  In an October 2011 statement submitted with his claim for an increased rating, the Veteran stated that he sometimes fell down due to the pain in his feet and that the orthopedic shoes he was given did not help with his stability.  He further stated that the pain made it difficult to just get around his house and he was limited in his ability to visit family or friends or to take care of any business in public.

A May 2014 letter from an associate stated that he has known the Veteran nearly all of his life and that he witnessed the substantial mobility problems the Veteran had in association with his foot disability.  He stated that the Veteran had to use a cane, walker, or wheelchair in order to walk or stand for any substantial period of time, and that even such aid he was unable to stand or walk for an extended period.  The record also indicates that the Veteran regularly takes opioid painkillers in order to treat the pain associated with his service-connected pes planus (sometimes described as plantar fasciitis), but even with medication he has limited mobility.  

A June 2017 VA treatment record reflects that the Veteran stated he was unable to work because of his feet swelling and also the pain associated with standing and sitting.  Although the record does show that he has some small level of activity outside his home and is involved in activities at his church, he testified at his July 2017 Board hearing that even when taking his pain medication he is only able to walk about ten steps or remain standing for ten minutes before he needs to take a break.  He further testified that he would rate his level of pain on a scale from one to ten as a ten when standing and as a seven when sitting.  He stated that in order to obtain some level of relief from the pain he has to elevate his feet on pillows while lying in bed on a daily basis.  The Veteran testified that due to these limitations he could not complete household chores, play with his grandchildren, or go to places such as the store or movies.

In this regard, the Veteran has provided consistent and credible descriptions of his constant pain which prevents him standing for more than brief intervals of time or walking for more than short distances.  These statements are consistent with the statements by both the Veteran and VA examiners.  They are also corroborated by the May 2014 statement of the Veteran's associate, who described his observation of the Veteran's limited mobility and necessity to use aides such as a cane or walker when walking or standing. 

Although there is evidence that the Veteran also exhibits more of the schedular criteria for a 30 percent rating than those for a 50 percent rating, the Board concludes, based on the presence extreme tenderness of the plantar surfaces of both feet not improved by orthopedic shoes or appliances noted in the March 2012 VA examination and the functional loss noted throughout the appeal period, the evidence is at least evenly balanced as to whether the Veteran's pes planus has approximated the level of disability contemplated by the criteria for a higher 50 percent rating throughout the appeal period.  

The Board also recognizes its obligation to consider other applicable diagnostic codes.  However, the only other diagnostic codes pertaining to the foot which could warrant a higher rating pertains to loss of use of foot under Diagnostic Code 5167.  There is, however, no lay or medical evidence suggesting loss of use, or functional loss of use, of either foot.  Although the Veteran has functional loss related to his foot disability, there is no indication that his symptoms approach a level where there is no effective function of either foot remaining.  Thus, this diagnostic code is inapplicable.

The Board further recognizes that separate ratings for each foot are available under Diagnostic Code 5284 and, as such, the Board has considered whether separate ratings for the Veteran's bilateral pes planus under Diagnostic Code 5284 are warranted.  Significantly, the March 2015 VA examiner wrote that no other foot injuries or conditions were identified and that the Veteran never had foot surgery.  Thus, Diagnostic Code 5284 is not applicable and that the Veteran's service-connected bilateral foot disability is appropriately rated under Diagnostic Code 5276.  Moreover, separate ratings under Diagnostic Code 5284 are not warranted as the purpose of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes concerning the feet, as evidenced by its title ("Foot injuries, other.")  In this case, the Veteran is service-connected for bilateral pes planus, a condition that was caused by service but not by an actual foot injury.  For these reasons, the Board finds that the use of Diagnostic Code 5284 would not be appropriate in this case.

Additionally, DC 5284, which provides for evaluation of foot injury, is not a "catch-all provision" for rating foot disorders, particularly where, as here, there are specifically designated rating criteria for the particular foot disorder.  See Delisle v. McDonald, 789 F.3d 1372 (Fed.Cir. 2015). See also 38 C.F.R. § 4.14.  As DC 5276 specifically applies to pes planus, evaluation under Diagnostic Code 5284 is inappropriate. 

Resolving all reasonable doubt in the Veteran's favor, the Board awards a 50 percent schedular evaluation for his service-connected bilateral pes planus for the entire appeal period.  See 38 C.F.R. § 4.3; DeLuca, 8 Vet. App. 206.

III.  TDIU due to Pes Planus

Throughout the appeal, the Veteran's only service connected disorder is severe bilateral pes planus, for which a 50 percent rating has been awarded in this decision.

Pursuant to 38 C.F.R. § 3.340(a), a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. However, if the total disability rating is based on disability or combination of disabilities for which the Schedule for Rating Disabilities provided an evaluation of less than 100 percent, it must be determined that the service-connected [*40]  disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. 4.16(b). It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's combined rating is 50 percent (pes planus is his sole service-connected disability); consequently, TDIU is only available on an extraschedular basis. Significantly, the most probative evidence as well as the weight of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected pes planus.

As an initial matter, even the Veteran himself fails to implicate pes planus as the primary and sole factor owing to his reported unemployability, testifying that he was found to be totally disabled for Social Security due to a nonservice-connected psychiatric disorder, although he thought pes planus was also a factor.  While SSA records show that the Veteran noted his pes planus in his SSA records, SSA disability benefits were awarded due to a primary diagnosis of schizophrenia and a secondary diagnosis of substance dependence.  

Following review of the Veteran's lay history and physical examination results, a VA examiner opined in 2012 that pes planus did not interfere with his ability to work.  The Board has considered that the Veteran testified that he completed high school and one year of college and that his employment background included work as a truck driver.

Following review of the Veteran's lay reports that he is unable to work due to his pes planus, a review of his medical records, and a physical examination, the VA examiner in 2015 noted that while the Veteran's pes planus impacted his employment in that "it is less likely than not that he could perform in work that required prolonged standing or ambulating," the 2015 examiner concluded that the Veteran "would be able to perform work at a more sedentary, seated form of employment."  

In effect, the primary evidence in support of the TDIU claim based on service-connected pes planus consists of the Veteran's own statements, which have been refuted by credible and competent medical evidence and opinion which fails to indicate that the pes planus solely or even primarily renders him unable to secure or follow a substantially gainful occupation. In this regard, the objective evidence and opinions of the 2012 and 2015 VA examiners are considered more credible and probative than statements made by the Veteran, as the VA examiners in particular possess greater expertise and training than the Veteran to speak to the medical causes of unemployability. In short, the preponderance of the credible and objective evidence reflects that service-connected pes planus alone does not preclude the Veteran from obtaining and maintaining substantially gainful employment consistent with his vocational and educational experience.

In view of the above, the Board finds that referring the claim to the Director of Compensation for extra-schedular consideration (as directed by 38 C.F.R. § 4.16(b)) is not warranted. Consequently, after review of the evidence, the Board finds that service-connected pes planus does not preclude the Veteran from obtaining or maintaining employment, and TDIU is not warranted. While the Veteran's contentions have been carefully and sympathetically considered, the preponderance of the evidence is thus against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to pes planus, is dismissed.

Entitlement to an increased 50 percent rating for pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU due to pes planus is denied.




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


